Case: 21-30540     Document: 00516270466         Page: 1     Date Filed: 04/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 6, 2022
                                  No. 21-30540
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   Brandon Matthew Alwell,

                                                           Plaintiff—Appellant,

                                       versus

   James M. LeBlanc; Jerry Goodwin; Angie Huff; Tyrone
   Mays; Vincent Coleman; Kevin Hill; Corey Reed;
   DeMarcus Warren; JaMichael Moore; Sgt. Glass;
   JaMario Coleman; Paula Millwee; Joel Williams; C.
   Frazier; Jeffrey Jackson, Nurse; Jeffery Bruce Fuller,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:20-CV-465


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30540      Document: 00516270466          Page: 2   Date Filed: 04/06/2022




                                    No. 21-30540


          Brandon Matthew Alwell, Louisiana prisoner # 595251, filed a pro se
   civil rights complaint against numerous employees of the Louisiana
   Department of Public Safety and Corrections and the David Wade
   Correctional Center. On a motion for summary judgment, the district court
   found that Alwell failed to exhaust his administrative remedies as to most of
   his claims and dismissed them without prejudice. With respect to Alwell’s
   alleged denial of medical care on November 22, 2019, the district court found
   that he could not establish that any of the defendants had been deliberately
   indifferent to his serious medical needs. The district court dismissed this
   claim with prejudice. We review the grant of summary judgment de novo.
   Nickell v. Beau View of Biloxi, L.L.C., 636 F.3d 752, 754 (5th Cir. 2011); Fed.
   R. Civ. P. 56(a).
          A prisoner who wishes to file a § 1983 lawsuit for damages against
   prison officials must first exhaust all available administrative remedies. 42
   U.S.C. § 1997e(a); Johnson v. Johnson, 385 F.3d 503, 515 (5th Cir. 2004).
   District courts have no discretion to excuse a prisoner’s failure to properly
   exhaust the grievance procedure before filing a § 1983 complaint. Gonzalez
   v. Seal, 702 F.3d 785, 788 (5th Cir. 2012); Cantwell v. Sterling, 788 F.3d 507,
   509 (5th Cir. 2015). Alwell asserts that his grievance filed on December 10,
   2019, addressed all the issues he raised in his § 1983 complaint. The record
   refutes this assertion. Alwell has not shown that the district court erred in
   dismissing his claims without prejudice for failure to exhaust his
   administrative remedies. See Gonzalez, 702 F.3d at 788.
          Alwell has abandoned all other issues on appeal by failing to brief
   them. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Fed. R.
   App. P. 28(a)(8). The judgment of the district court is AFFIRMED.




                                         2